DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 12/29/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 16624148 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 11/24/21. Claims 10-15 and 18 are withdrawn. Claims 2 and 5 have been canceled. Claim 1 has been amended. Claims 1, 3, 4, 6-9, 16, and 17 are pending rejection below: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422.
1.	Regarding Claims 1, 3, 7-9, and 16, Jacquel teaches a thermoplastic polyester comprising (A) at least one 1,4:3,6-dianhydrohexitol unit, (B) at least one additional alicyclic diol unit, and (C) at least one terephthalic acid unit (Abstract). The 1,4:3,6-dianhydrohexitol (A) is preferably isosorbide (p. 3, [0046]). The 1,4:3,6-dianhydrohexitol (A) is preferably present in amounts of 5-15 mol% (p. 5, [0058]). The polyester has a glass transition temperature (Tg) of 120-200°C (p. 4, [0071]). the polyester may be formed by a process in which the various monomer units indicated above are introduced into a reactor (p. 4, [0079]-[0080]), combined with an esterification catalyst (p. 5, [0093]), and subjected to an oligomerization or transesterification reaction (p. 4, [0083]; p. 5, [0096], [0099]). After transesterification, the reaction mixture is then subjected to a second stage of condensation in the presence of a catalyst (p. 4, [0084]; p. 5, [0100]).  
2.	Although Jacquel does not disclose the claimed molecular weight, it well-known that the molecular weight is proportional to intrinsic viscosity and that it can be adjusted accordingly in the same manner. Thus, it would be obvious to one of ordinary skill in the art to adjust the molecular weight based on end-user specifications by way of using this polymerization method. 
3.	Given that Jacquel substantially suggests the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze and melting points being claimed in instant Claims 1 and 7.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 
4.	Regarding Claims 4 and 6, although the claimed molecular weights and MWD is not explicitly suggested by Jacquel, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown why such properties can neither be inherent nor how they result in unexpected and surprising properties.
4.	Regarding Claim 17, although not explicitly discloses, it would be expected to modify the claimed wall thickness based on the physical dimensions of the end-user molded product suggested by Jacquel.  Applicants have not decisively shown how the claimed wall thickness results in unexpected and surprising properties.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-9, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 22, 2022